FILED

\
UNITED STATES DISTRICT COURT cl NUV 2 g Zolz
erk, U, _ .
FOR THE DISTRICT OF COLUMBIA Courts forsthii'giis'i;ric&i iifa
ca
)
Kareemah Yasmina Bell-Boston, )
)
Plaintiff, )
)
v. ) Civil Action No.

) 12 1931
Thomas P. Reynolds, )
)
Defendant. )
)

MEMORANDUM OPINION
This matter is before the Court on review of plaintiff s pro se complaint and application
to proceed in forma pauperis. The application will be granted and the case will be dismissed
pursuant to 28 U.S.C. § l9l5(e)(2)(B)(ii) (requiring dismissal of a case upon a determination that
the complaint fails to state a claim upon which relief may be granted).
Plaintiff, a District of Columbia resident, sues presumably the United States Capitol

Police for her alleged arrest in January 2012 at the Longworth House Office Building on Capitol
Hill in the District. Plaintiff alleges that officers asked her several questions and then "informed
[her] that a male accused [her] of assaulting him and [] wanted to press charges." Compl. at 2.
Plaintiff alleges that the officers "had my left arm changed [sic] to a white wall, informed me
that l looked suspicious, and wanted me to sit with them so they could monitor my thoughts."
ld. at 4. Allegedly, after sitting "for several hours," plaintiff was released after the officers ran
her social security number and "didn’t find a criminal history." Id. Plaintiff then digresses into

prior events that seem wholly unrelated to the instant complaint.

A plaintiff s "[f]actual allegations must be enough to raise a right to relief above the
speculative level . . . ." Bell Atlantz`c Corp. v. Twombly, 55() U.S. 544, 555 (2007) (citations
omitted); see AktieselskabetAF 21. N0v. 2001 v. Fame Jeans, Inc., 525 F.3d 8, 16 n.4 (D.C, Cir.
2008) ("We have never accepted ‘legal conclusions cast in the form of factual allegations’
because a complaint needs some information about the circumstances giving rise to the claims.")
(quoting Kowal v. MCI Commc'ns Corp., 16 F.3d l27l, 1276 (D.C, Cir. 1994)). Plaintiff has not
demanded any relief, and the complaint is devoid of any facts establishing plaintiff s entitlement
to relief. Hence, this case will be dismissed for failure to state a claim upon which relief can be

granted. A separate Order accompanies this Memorandum Opinion.

w_\/ tow

Urli»fed States District Judge
Date: November g 9 , 2012